The opinion of the court was delivered by
Spencer, J.
D. C. Hardee, executor of said succession, rendered *356bis final account thereof, which was duly advertised and homologated by the parish court. The tutor of the minor heirs of Payne appeals, and urges the nullity of the judgment of homologation, for the reason that the judge of the parish court who homologated the account was himself put down thereon as a creditor for one hundred dollars, and was, therefore, incompetent to try the case. Such is the fact, and the judgment must be annulled. See succession of S. O. Rhea, 31 A. 323.
It is therefore decreed that the judgment appealed from be annulled, and this cause is remanded to the court a qua, to be proceeded with according to law. Appellee paying costs.